Citation Nr: 0816999	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-10 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Huntington, West Virginia.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran has a current left foot disorder, including 
residuals of a left foot surgery.


CONCLUSION OF LAW

A left disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in January 2004 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the January 2004 letter advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein.  This letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was also specifically told that it 
was his responsibility to support his claim with appropriate 
evidence.  Finally the January 2004 letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The Board observes that the January 2004 letter was sent to 
the veteran prior to the May 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the veteran was not provided with notice 
in accordance with Dingess, the Board finds this error to be 
nonprejudicial to the veteran.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (once an error is identified as to 
any of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).  In this regard, the Board has concluded that a 
preponderance of the evidence is against this claim.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as private treatment records from Dr. 
Pondo and VA treatment records from Clarksburg VA Medical 
Center (MC).

In the May 2008 Written Brief Presentation, the veteran's 
accredited representative noted that outstanding treatment 
records exist which pertain to the veteran's left foot claim.  
Specifically, the representative asserted that no attempts 
have been made to retrieve records associated with a left 
foot surgery at Fort Meade Hospital in 1946.  A review of the 
claims file reveals that the veteran was admitted to Fort 
Meade Regional Hospital in July 1946 for verruca plantaris of 
the left foot.  He was discharged without treatment and with 
instructions to report for outpatient X-ray therapy.  See 
Record of Hospitalization or Domiciliary Care.  

The Board agrees that no independent effort has been made to 
request these hospitalization and treatment records; however, 
it concludes that a remand for such records is not necessary.  
In this regard, the Board is denying the veteran's claim on 
the basis that there is no evidence of a current left foot 
disability.  The veteran has been provided ample notice and 
opportunity to submit evidence of a current disability or 
treatment for current complaints, yet has failed to do so.  
Therefore, in the absence of any competent evidence of a 
current left foot disorder, treatment records dating back 
more than fifty years are not considered essential to his 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The Board notes that it makes no determination as to the 
content or relevancy of these outstanding treatment records 
in the event the veteran submits evidence of a current left 
foot disorder in the future.  Rather, such records are not 
determinative to his current claim in light of the medical 
evidence of record.  

Finally, the veteran's accredited representative requested 
that the veteran be afforded a VA examination to determine 
any residuals of his alleged 1946 foot surgery.  See VA Form 
646 dated April 15, 2005.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4) (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
lay statements, indicating that he has a current left foot 
disorder.  This determination, however, is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not show 
that the veteran has a current disability or diagnosis.  As 
such, the record contains no evidence of the first McLendon 
requirement, and VA is under no obligation to provide him 
with a VA examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran is claiming entitlement to service connection for 
a left foot disorder.  In a May 2004 statement, the veteran 
stated that he complained of foot problems at separation, but 
that no one listened to him; he has not indicated that he 
received any treatment for a left foot disorder during 
service.  Upon review of the record, the Board observes that 
the veteran's service medical records make no mention of any 
left foot problems during service, and his April 1946 
separation examination denotes a "normal" clinical 
evaluation of the feet.  Shortly after service, in July 1946, 
the veteran was hospitalized and discharged for outpatient X-
ray treatment for verruca plantaris (plantar warts) of the 
left foot.  

The hospital records associated with his July 1946 treatment 
are not of record.  However, as discussed above, there is no 
need to obtain such records because there is no evidence of 
any complaints of left foot problems, including foot pain, in 
any of the veteran's post-service medical records.  To 
prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  While sympathetic 
to the veteran, the Board observes that it cannot rely on his 
own lay statements that he has a current left foot disorder.  
See Espiritu, supra.  Rather, it must rely on the competent 
medical evidence of record, which, in this case, fails to 
show any current treatment for verruca plantaris or any other 
diagnosed foot disability.

In the absence of any evidence that the veteran has been 
diagnosed with a current chronic left foot disorder, the 
Board finds a preponderance of the evidence is against his 
claim of service connection for a left foot disorder.  His 
claim must unfortunately be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left foot disorder is 
denied.


REMAND

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss as such disability began during 
service.  In a May 2004 written statement, the veteran 
detailed his participation in a beach landing at St. Rafael, 
France (Red Beach) in August 1944.  According to the veteran, 
he was tasked with locating and clearing mines on the beach.  
While performing this duty, a landing ship tank (LST) hit a 
mine chain and "blew the beach up."  When the veteran awoke 
he was on a Navy ship; he was later transferred to an Army 
Field Hospital.  He contends that he lost his hearing for 
approximately one week, that it gradually came back, but that 
it continued to be low.  The veteran indicated on his March 
2005 substantive appeal that he also received treatment for 
hearing loss while on active duty in Italy.

The veteran's service medical records do not reflect any 
injury from a mine explosion nor treatment for any hearing 
problems during service.  However, the Board observes that 
such records may be located in other places, including at the 
National Personnel Records Center (NPRC) under the name of 
the medical facility where treatment was received, rather 
than under the veteran.  Additionally, the veteran's 
assertions of treatment for hearing loss during service may 
be verified through Morning Reports, Sick Call Reports, or 
records from the Office of the Surgeon General (SGO Reports).  
Yet, there is no indication that attempts have been made to 
search these records.  Finally, the Board observes that the 
veteran's service personnel records may contain information 
regarding his time spent on a Navy ship following his August 
1944 injury. 

In light of the above, the Board finds that a remand is 
necessary to exhaust all avenues which might verify treatment 
for hearing loss during service.  Specifically, the veteran 
should be contacted and asked to provide detailed information 
regarding his treatment during service for hearing loss, 
including the dates of treatment (to within a 60-day window), 
the name of the Navy ship he was treated on, and the names of 
the medical facilities where he was treated in France and 
Italy.  Additionally, the AOJ should search the veteran's 
entire service personnel file for any information regarding 
treatment aboard a Navy ship in and around August 1944.  If 
information sufficient to request records is received (either 
from the veteran or his personnel records), the agency of 
original jurisdiction (AOJ) should request that the NPRC 
conduct a search of clinical records under the facility 
name(s).

The AOJ should also use the unit information provided in the 
veteran's service personnel records (or by the veteran if his 
personnel records are unavailable) to request a search be 
conducted of Morning Reports, Sick Call Reports, and SGO 
Reports for the period from August 1, 1944, through September 
30, 1944.  Similarly, if the veteran provides a 60-day window 
in which he was treated in Italy for hearing loss, conduct a 
search of such records for this period of time.  

In addition to attempting to locate evidence of in-service 
treatment, the Board finds that a remand is necessary to 
obtain relevant outstanding VA treatment records.  In this 
regard, the veteran's post-service medical records reflect 
that he was evaluated by a VA audiologist on December 11 and 
24, 2003.  While the clinical reports are of record, there 
are no audiograms in the claims file.  Such evidence is 
pertinent to the present appeal, and given the fact that such 
records are considered to be in the constructive possession 
of VA adjudicators, the Board finds that a search should be 
completed for the December 2003 audiograms and any other 
outstanding VA records from the Clarksburg, West Virginia VA 
Medical Center (MC).  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Since the Board is remanding this appeal, it concludes that 
the veteran should be given one last opportunity to submit 
any evidence or information in support of his hearing loss 
claim.  Specifically, the AOJ should inform him that he 
should submit information, including consent forms, for any 
medical treatment he has received for hearing problems since 
separation from service.  He should also be expressly 
informed that he may submit buddy statements from service 
persons who witnessed his injuries or recovery or lay 
statements from people he knew immediately following service 
who might attest to his hearing difficulties shortly after 
service separation.  

If information is received which tends to show that the 
veteran experienced hearing loss during service or shortly 
after service separation, he should be scheduled for a VA 
examination with a request for an etiological opinion.

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Dingess held that VA must provide 
notice of all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Contact the veteran and ask him to 
provide additional information regarding 
the dates and circumstances of his alleged 
treatment for hearing problems from a mine 
explosion during service, including the 
dates of such treatment, his unit 
information for such dates, the name of 
the Navy ship he was treated on and the 
names of the medical facilities/hospitals 
where he was treated in France and Italy.  
This letter should expressly inform the 
veteran that if he cannot identify the 
exact date of treatment for his claimed 
hearing loss, he should provide a 60-day 
window in which he was likely treated.  

In addition to the above, the AOJ should 
ask the veteran to submit appropriate 
information, including names, addresses, 
dates of treatment, and consent forms, for 
all medical care providers who have treated 
him for bilateral hearing loss since 
service.  After securing the necessary 
release from the veteran, obtain these 
records.

Finally, inform the veteran that he should 
submit any evidence in his possession, 
including alternative sources of evidence 
such as buddy statements, which might 
substantiate his contentions of an in-
service injury to his hearing, or lay 
statements from people who can verify that 
he experienced decreased hearing 
immediately following separation from 
service.

3.  Request the veteran's basic and 
extended personnel records.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.  If, in response to the above requested 
letter, the veteran provides details 
regarding any clinical treatment received 
during service, including the treatment 
received in August 1944 aboard a Navy ship 
and at an Army Field Hospital, request 
that the NPRC complete a search for such 
records, including under the name of the 
facility where treatment was received.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

5.  Request that the NPRC search Morning 
Reports, Sick Call Reports, and SGO 
Reports for any information regarding the 
veteran for the period from August 1, 
1944, through September 30, 1944.  Use the 
unit information provided in the veteran's 
personnel file (or by the veteran himself 
if unable to locate his personnel file).  
Furthermore, if the veteran is able to 
identify a 60-day window of time in which 
he was treated in Italy, request a similar 
search be conducted for that time period.  
Again, use the unit information provided 
in his personnel file.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

6.  Obtain any outstanding VA treatment 
records from the Clarksburg VAMC for the 
period from December 2003 through the 
present, including the results of December 
11 or 24, 2003 audiograms.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

7.  Following completion of the above, and 
if and only if evidence is received which 
tends to show that the veteran experienced 
hearing loss during service or shortly 
after service separation, schedule him for 
a VA audiology and ear examination for the 
purpose of ascertaining the nature and 
etiology of any current bilateral hearing 
loss disability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify whether the 
veteran has a current hearing loss 
disability in either ear, and provide an 
opinion as to whether any current hearing 
loss disability is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the veteran's military service to include 
any injury from a mine explosion.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran currently has a 
hearing loss disability that is related to 
his military service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

8.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


